l)ISiISS;   Opinioii issued JanLIar   8, 2013




                                                In The
                                 (uitrt uf \vvcat
                        .Fift1i Jitrirt nf 1ixwi tt Jzt11zui
                                      No. 05-12-01299-CV


            KLEINFELDER CENTRAL, INC. fl/B/A KLEINFELDER, Appellant

                                                 V.

                       MITCHELL ENTERPRISES, LTD., Appdllee


                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00785-2009


                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Francis and Lang-Miers

      The Court has before it appellant’s motion to dismiss appeal. See TEx. R. App. P. 42.1(a).

We GRANT the motion and DISMISS the appeal.




                                                           PER CURTAM

121 299F.P05
                                    uf Apprals
                                   ELntrt
                       ifth Ohürirt nf rxas at 1Ia11a

                                     JUDGMENT
KLEINFE[J)ER CENTRAL, INC. D/B/A                 Appeal from the 429th Judicial District
KIJINIFI DIR Appellant                           Court of Collin County, Texas. (Tr.Ct.No.
                                                 429-00785-2009).
No. 05-12-01299-CV          V                    Opinion delivered per curiam before Chief
                                                 Justice Wright and Justices Francis and
MITCHELL ENTERPRISES, LTD,                       Lang-Miers.
Appel lee

    Based on the Court’s opinion of this date, this appeal is DISMISSED. The parties are
ORDERED to bear their own costs of this appeal.


Judgment entered January 8, 2013




                                                 ( ,\ROI YN \\RI(II I
                                                 (‘I II! I JI ‘SI 1(1